DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 7-10, filed 6/4/2021, with respect to claims 1, 9-10, and 18-20 have been fully considered and are persuasive.  The rejection of 3/4/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 8-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner agrees with the remarks of the applicant, where the prior art of record does not appear to teach or reasonably suggest the feature that “the columns of speakers in the phase array are spaced at an integer multiple of the emission wavelength, wherein the integer is greater than one”.  Specifically, Thesis teaches two related features that allow the interelement spacing to be relaxed, and further shows simulated data where the interelement spacing approaches a spacing equal to the emission wavelength (see Thesis, p. 83, bullet points “Relaxing the interelement spacing” and “Element shapes”, p. 85, “6.2.1 Simulation”, and p. 86, figure 6.5).  However, Thesis does not appear to teach or reasonably suggest in combination with the prior art of record that the spacing is twice (or more) the emission wavelength.  Therefore, the independent claims 1, 9-10, and 18-20 are allowable over the prior art of record.  Claims 2-5, 8, 11-14, and 17 are allowable because they depend from an allowable claim. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653       

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653